DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed December 3, 2021, is entered.  Applicant amended claim 35, cancelled claim 40 and added claims 47-49.  No new matter is entered.  Claims 35, 39 and 41-49 are pending before the Office for review.  Claims 36-38 remain withdrawn in response to a restriction requirement.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 47 and 48 define an aging process of the battery.  More specifically, claims 47 and 48 are product-by-process claims that define the manner in which the battery is produced, wherein the patentability of the claim is determined based on whether the product is the same as or obvious in view of the prior art even though it may be made by a different method.

Therefore, claims 47 and 48 are indefinite because their scope is unascertainable to one ordinarily skilled in the art.  Claim 48 is additionally indefinite due to its dependency on claim 47.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent No. 9,825,302) in view of Zhang et al. (U.S. Publication No. 2017/0317385).
With respect to claim 35, Shin teaches a non-aqueous electrolyte secondary battery (Example 3) comprising a positive electrode having a positive-electrode active material layer formed on at least one surface, a negative electrode having a negative-electrode active material layer formed on at least one surface of the current collector, and a non-aqueous electrolyte, wherein the battery contains a compound having a –NH- functional group through the acetylated unit of the chitosan conductive resin coating.  Col. 5, Lines 6-8 and Example 3.
Regarding the properties, Shin teaches battery has a capacity retention rate meeting the requirements of the claimed invention.  Figure 10 and Col. 12, Lines 40-51.
In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Shin teaches a battery meeting all the requirements of the claimed invention, meaning the properties, even obtained using different measurement techniques, are necessarily present.
Shin teaches the electrolyte comprises ethylene carbonate (cyclic carbonate without saturated secondary carbon) and a lithium salt, but is silent as to an electrolyte that meets the requirements of the claimed invention.
However, Zhang, which deals with electrolyte compositions for secondary lithium batteries, teaches an electrolyte comprising ethylene carbonate, lithium salts, cyclic acid anhydride and acetonitrile.  Abstract, Paragraphs 22, 26-28 and 42-45.  Zhang teaches an electrolyte comprising these ingredients among other additives is stabilized against color formation.  Paragraphs 5-7.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Shin’s electrolyte in view of Zhang because Zhang teaches an electrolyte composition meeting the requirements of the claimed invention, wherein the electrolyte is stabilized against color formation.
With respect to claim 49, Shin and Zhang, as combined above, teach electrolyte compositions that do not require propylene carbonate, meaning the electrolyte solution does not 
(4)
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent No. 9,825,302) in view of Zhang et al. (U.S. Publication No. 2017/0317385), as applied to claims 35 and 49 above, and further in view of Lee et al. (U.S. Publication No. 2005/0084765).
With respect to claim 39, modified Shin teaches the positive-electrode active material is a lithium-containing material but is silent as to whether it meets the requirements of the claimed invention.
However, Lee, which deals with non-aqueous electrolyte secondary batteries, teaches an electrode active material having the formula LixNiyM1-yA2, wherein x can be 1, Ni can be 0.9, M is Mn or Fe and A is oxygen, which is within the scope of the claimed invention.  Paragraphs 42 and 43.  This electrode material is associated with high capacity.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the electrode material taught by Lee because Lee teaches it is associated with high capacity.
(5)
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent No. 9,825,302) in view of Zhang et al. (U.S. Publication No. 2017/0317385), as applied to claims 35 and 49 above, and further in view of Okuda et al. (U.S. Publication No. 2012/0308890).
With respect to claim 41, modified Shin is explicitly silent as to the gas generation amounts of the battery.
prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).  Okuda teaches increased gas generation is associated with safety malfunctions, among other concerns.  Paragraph 9.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the battery taught by Shin and Zhang, as combined above, in view Okuda’s disclosure regarding design considerations for decreased gas generation because Okuda teaches doing so prevents safety malfunctions.
Additionally, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, modified Shin teaches a battery meeting all the requirements of the claimed invention, meaning the properties, even obtained using different measurement techniques, are necessarily present.
(6)
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent No. 9,825,302) in view of Zhang et al. (U.S. Publication No. 2017/0317385), as applied to claims 35 and 49 above, and further in view of Mizuno et al. (U.S. Publication No. 2013/0337344).
claim 42, modified Shin is explicitly silent as to the resistance increase rate of the battery.
However, Mizuno, which deals with secondary batteries, teaches a battery configuration having a resistance increase rate in a full charge state of less than 400%.  Figure 2 and Paragraph 65.   As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).  Mizuno teaches the lower rate of increase in the internal resistance of the battery is due to the battery design.  Paragraph 70.  Mizuno further teaches such a battery has applications as a power source for mobile phones or personal computers.  Paragraph 44.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the battery taught by Shin and Zhang, as combined above, in view Mizuno’s disclosure regarding design considerations for the lower rate of increase in the internal resistance of the battery because Mizuno teaches such a battery has applications as a power source for mobile phones or personal computers
Additionally, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, modified Shin teaches a battery meeting all the requirements of the claimed invention, meaning the properties, even obtained using different measurement techniques, are necessarily present.


Claims 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent No. 9,825,302) in view of Zhang et al. (U.S. Publication No. 2017/0317385) and Lee et al. (U.S. Publication No. 2005/0084765), as applied to claim 39 above, and further in view of Kachi (U.S. Publication No. 2014/0184159).
With respect to claims 43 and 44, Shin, Zhang and Lee, as combined above, teach the positive electrode active material layer contains a lithium-containing compound including Fe (Lee, Paragraphs 42 and 43), the negative-electrode active material layer contains graphite (Shin, Example 3) and the non-aqueous electrolyte contains cyclic carbonate without saturated secondary carbon, such as ethylene carbonate (Zhang, Paragraphs 22-27).
Shin, Zhang and Lee, as combined above, are silent as to the cell pack configuration of the battery.
However, Kachi, which deals with hybrid storage cells, teaches a cell pack configuration of lithium batteries that is part of a larger hybrid power system.  Paragraph 101.  Kachi teaches the lithium battery component of the hybrid system comprises four lithium batteries connected in series.  Paragraph 104.  This arrangement of four lithium batteries satisfies the one module requirement of the claimed invention.  Kachi further teaches an operation voltage range of the lithium cells is 3.3 V, which is within the claimed range for the per cell range and average voltage operation range.   As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).  Kachi also teaches the module is mounted within a battery management system.  Figure 2 and Paragraph 71.

With respect to claims 45 and 46, Shin, Zhang, Lee and Kachi, as combined above, teach the positive electrode active material layer contains a lithium-containing compound including Fe (Lee, Paragraphs 42 and 43), the negative-electrode active material layer contains graphite (Shin, Example 3) and the non-aqueous electrolyte contains cyclic carbonate without saturated secondary carbon, such as ethylene carbonate (Zhang, Paragraphs 22-27).
Shin, Zhang, Lee and Kachi, as combined above, further teach the lithium batteries are incorporated within a cell pack that is part of a hybrid power system and connected to a battery management system.  Kachi, Figure 1 and Paragraphs 71, 101 and 104.  Kachi further teaches an operation voltage range of the lithium cells is 3.3 V, which is within the claimed range for the per cell range and average voltage operation range.   As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).  

Accordingly, Kachi establishes the X is a result effective variable because Kachi teaches the number of cells and modules of the cell packs and their connection in series and/or parallel is adjusted based on the required voltage for driving the load.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adjust the number of cells and modules and their connection in series and/or parallel to obtain a hybrid power system having the desired voltage level for the selected load.
 (8)
Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent No. 9,825,302) in view of Zhang et al. (U.S. Publication No. 2017/0317385), as applied to claims 35 and 49 above, and further in view of Kuriyama et al. (U.S. Publication No. 2016/0036038).
With respect to claims 47 and 48, Examiner notes the claims are product-by-process claims.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the aging step defines a product-by-process limitation.
Examiner further notes the claimed invention does not explicitly require the battery be subjected to the aging process.  Rather, the claimed invention suggests the battery must merely be capable of being aged, meaning any battery meeting the requirements of the claimed invention is capable of being subjected to the same aging process.  An art rejection is presented below in the interests of compact prosecution.
Modified Shin is silent as to whether the battery is subjected to an aging process of the type required by claims 47 and 48.
However, Kuriyama, which deals with nonaqueous electrolyte batteries, teaches an aging process comprising initial charging at a 0.2 C rate until the cell voltage is 2.3 V, which is less than 3.5 V, followed by storing the battery at 60 ⁰C to perform aging.  Paragraph 156.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Shin with Kuriyama is the use of a known technique to improve a similar device in the same way.  Both modified Shin and Kuriyama teach nonaqueous electrolyte batteries.  Kuriyama teaches such batteries are subjected to an aging test.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly modify the batteries of modified Shin with an aging step because Kuriyama teaches this to be an effective processing step, meaning the modification has a reasonable expectation of success.



(9)
Response to Arguments
	Applicant’s argument is moot in view of the new grounds of rejection.  Applicant’s amendment necessitated the rejection.
(10)
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ELI S MEKHLIN/Primary Examiner, Art Unit 1759